Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 9/1/2022:
Claims 1, 4, 5, 7, 11-12, and 14-17 are pending in the current application.  Claims 2, 3, 6, 8-10, 13, and 18-20 are cancelled.
The previous rejections under 35 U.S.C. 112a are maintained and repeated below for convenience.  
The previous rejection under 35 U.S.C. 101 is maintained and is repeated below for convenience.
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 101

6.	Claims 1, 4, 5, 7, 11-12, and 14-17 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  In the present Application, the utility asserted by the Applicant of generating electrical power or thermal power from a reaction that produces hydrinos, is considered incredible. 
Situations where an invention is found to be "inoperative" and therefore lacking in utility are rare, and rejections maintained solely on this ground by a federal court even rarer. In many of these cases, the utility asserted by the applicant was thought to be "incredible in the light of the knowledge of the art, or factually misleading" when initially considered by the Office. In re Citron, 325 F.2d 248, 253, 139 USPQ 516, 520 (CCPA 1963). Here, the utility of generating “hydrinos” with the claimed device to produce electrical or thermal power is considered to be "incredible in the light of the knowledge of the art," similarly to in re Citron.
Examples of such cases rejected under lack of utility include: an invention asserted to change the taste of food using a magnetic field (Fregeau v. Mossinghoff, 776 F.2d 1034, 227 USPQ 848 (Fed. Cir. 1985)), a perpetual motion machine (Newman v. Quigg, 877 F.2d 1575, 11 USPQ2d 1340 (Fed. Cir. 1989)), a flying machine operating on "flapping or flutter function" (In re Houghton, 433 F.2d 820, 167 USPQ 687 (CCPA 1970)), a "cold fusion" process for producing energy (In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000)), a method for increasing the energy output of fossil fuels upon combustion through exposure to a magnetic field (In re Ruskin, 354 F.2d 395, 148 USPQ 221 (CCPA 1966)), uncharacterized compositions for curing a wide array of cancers (In re Citron, 325 F.2d 248, 139 USPQ 516 (CCPA 1963)), and a method of controlling the aging process (In re Eltgroth, 419 F.2d 918, 164 USPQ 221 (CCPA 1970)). 
Further, from the newly released opinion in In re Hu (see attached document): “When a claim requires a means for accomplishing an unattainable result, the claimed invention must be considered inoperative as claimed and the claim must be held invalid under either § 101 or § 112 of 35 U.S.C.” Raytheon Co. v. Roper Corp., 724 F.2d 951, 956 (Fed. Cir. 1983); see also In re Milligan, 101 F.3d 715 (Fed. Cir. 1996) (“[A]s we conclude as a matter of law that those of reasonable skill in the art would not find Milligan’s contentions of utility credible, we must affirm [on the ground] of the lack of utility . . . .”). 
In the present case, the Applicant's disclosed invention requires the formation of "hydrinos" to generate electrical power or thermal power, and the generated power is described in the Applicant's disclosure as being greater than the amount of power input into the system. Both of these claims are considered to be incredible in the light of the knowledge of the art.  Due to the lack of scientific support for the existence of “hydrinos” or the possibility of producing a greater amount of energy from a system than the energy input, the Office considers the asserted utility to be inconsistent with known scientific principles, and considers the support of the asserted utility to be "speculative at best" as to whether attributes of the invention necessary to impart the asserted utility were actually present in the invention.
The claims recite “an electrochemical power system that generates at least one of a voltage, electricity, and thermal energy…” or “a power system that generates thermal energy”. The Applicant’s disclosure is replete with statements that the source of thermal power, electrical power, or both generated by the Applicant’s electrochemical device is the formation of “hydrinos.” Furthermore, the energy production described in the specification requires “a gain in the net energy balance of the cycle” (Specification at 1), or in other words requires a release of a greater amount of energy than what is input into the system. To support this interpretation of the Applicant's disclosure and claimed invention, the Applicant's attention is drawn to the following:
Specification (published, para 0004) states “hydrinos are formed during discharge to produce at least one of electrical power and thermal power”, H and nascent H2O react to form hydrinos and "hydrinos are formed during discharge to produce at least one of electrical power and thermal power." 
Specification (published, para 0010) recites “The present disclosure is further directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct conversion of the energy released from the hydrino reaction into electricity" and “Other embodiments of the present disclosure are directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct conversion of the energy release from the hydrino reaction into electricity[.]"
Specification (published, para 0018) recites in part “The potential and electrical power gain between electrodes of the separate compartments or thermal gain of the system is generated due to the dependence of the hydrino reaction on mass flow from one compartment to another.”
Specification (published, para 0019) also recites “In another embodiment, the cell produces at least one of electrical and thermal power gain over that of an applied electrolysis power through the electrodes.”

Specification (published, para 0087):
The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3). (emphasis added).

The specification (published, paras 0083-0084) recites “The present disclosure is directed to catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "A reaction predicted by the solution of the H atom involves, a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy to form hydrogen in lower-energy states than previously thought possible".
  Thus, although the claims do not explicitly recite “hydrino” formation, they are drawn to an electrochemical power system in which, according to applicant, hydrino formation would occur and is the necessary step resulting in energy generation. The hydrino reactants are described in the disclosure to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1.  The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science.  The number n may also take values greater than 1, but not below it.  See MPEP §2107.01.  Please reference the previously attached Appendix, which shows the mathematical justification as to why conventional theory and experiment preclude the existence of hydrino atoms, which would be included in the compounds recited in the present claims. This Appendix was previously incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires hydrino reactants and which is drawn to an electrochemical power system which generates one of electricity and thermal energy from a hydrino reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Saltpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. For these reasons the claimed invention is inoperative and cannot produce energy from the formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science.
Claim Rejections - 35 USC § 112
7.	Claims 1, 4, 5, 7, 11-12, and 14-17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to an electrochemical power system that is purported to achieve a gain in the net energy balance of the cycle, and the claims as a whole are directed to an invention that is said to specifically rely on the formation of a hydrino intermediate in order for the fuel cell to function.  The specification does not enable one of ordinary skill in the art to make or use an fuel cell that contains an increased binding energy hydrogen atoms of about 13.6/n2 eV, where “n” is a fraction of 1/p and “p” is an integer greater than 1, as implied by the claimed recitation of a “hydrogen species” being “produced by reacting atomic hydrogen with a catalyst, having a negative enthalpy of reaction of about m(27.2 eV), wherein m is an integer” (italics in original), in that it would require undue experimentation to do so.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
The claims are directed to a chemical process that Applicant claims to rely on the presence of “hydrino” reactants but since hydrinos (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible (see above), it would require excessive experimentation to form the claimed invention even if the instant specification were followed, because the described results are unreasonable.  In this regard, the specification must teach one of ordinary skill in the art how to make and use the invention, which is not possible if the product, hydrino reactants, are purportedly formed.
(2) The Amount of Direction or Guidance Presented
The direction or guidance provided in the specification is found in paras 0372-0431 of the published instant specification (for CIHT cells) and while experimental data are given, there is no guidance for the skilled artisan to form hydrino reactants because hydrino (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible.  This is insufficient for the same reasons as given with respect to factor (1), 
(3) The Presence or Absence of Working Examples
The instant specification gives examples of cells (see Experimental section, paras 0372+ in the published instant specification) but hydrinos (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible and so a “working example” is not available, because a working example implies that the recited components (including hydrinos) are present, which would not be within the understanding of the person of ordinary skill in the art.
(4) The Nature of the Invention
The scientific community has long held the belief for decades that hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.)  Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found on pages 54-56 of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number.  See the paragraph bridging pages 13 and 14 of R. L. Mills, The Grand Unified Theory of Classical Quantum Mechanics (Black Light Power, Inc., New Jersey, 1999). 
(5) The State of the Prior Art
There appears to be no prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory, aside from Applicant’s own work. The closest prior art to that disclosed in applicant’s specification (see Gilligan et al., for example) show that hydrino hydride ions would not be formed. Also, see the attached Appendix.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number.  
(6) The Relative Skill of Those in the Art
Even the most highly skilled physicists are of the opinion that hydrogen cannot exist below the “ground state”.  See the attached Appendix and references cited in “Response to Arguments” section below.
(7) The Predictability or Unpredictability of the Art
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state.  It would also be unpredictable that a form of hydrogen would be useful as an oxidant in a battery, since hydrogen is well known as an anode reactant or reductant.  
(8) The Breadth of the Claims
Since the claims are directed to an invention that relies on use of “hydrino reactants”, and due to the hereinbefore shown reasons for the inoperability that the hydrino atoms and compounds containing it cannot exist, the claims would not be enabled.  
Other Matters
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	Although there are no rejections of the claims under prior art, this is not an indication of allowability.  The issues under 101 and 112 preclude a proper search for the claimed subject matter.
Working Model Request
10.	MPEP 608.03 states in part “with the exception of cases involving perpetual motion, a model is not ordinarily required by the Office to demonstrate the operability of a device. If operability of a device is questioned, the applicant must establish it to the satisfaction of the examiner, but he or she may choose his or her own way of so doing.”
	This Application pertains to an electrochemical power system that generates a greater amount of energy than is inputted into the system. For example, the Specification states throughout that the invention provides "a gain in the net energy balance of the cycle”. 
[0002] The present disclosure is directed to an electrochemical power system that generates at least one of a voltage and electricity and thermal energy comprising a vessel, the vessel comprising at least one cathode; at least one anode, at least one bipolar plate, and reactants that constitute hydrino reactants during cell operation with separate electron flow and ion mass transport, the reactants comprising at least two components chosen from: a) at least one source of H.sub.2O; b) a source of oxygen, c) at least one source of catalyst or a catalyst comprising at least one of the group chosen from nH, O, O.sub.2, OH, OH.sup.-, and nascent H.sub.2O, wherein n is an integer; and d) at least one source of atomic hydrogen or atomic hydrogen; one or more reactants to form at least one of the source of catalyst, the catalyst, the source of atomic hydrogen, and the atomic hydrogen; and one or more reactants to initiate the catalysis of atomic hydrogen. In n embodiment, the combination of the cathode, anode, reactants, and bipolar plate permit the catalysis of atomic hydrogen to form hydrinos to propagate that maintains a chemical potential or voltage between each cathode and corresponding anode. And, the system further comprising an electrolysis system. In an embodiment, electrochemical power system comprises at least one of a porous electrode, a gas diffusion electrode, and a hydrogen permeable anode wherein at least one of oxygen and H.sub.2O is supplied to the cathode and H.sub.2 is supplied to the anode. The electrochemical power system may comprise at least one of a hydrided anode and a closed hydrogen reservoir having at least one surface comprising a hydrogen permeable anode. The electrochemical power system may comprise back-to-back hydrogen permeable anodes with counter cathodes comprising a unit of a stack of cells that are electrically connected in at least one manner of series and parallel. In an embodiment, the electrochemical power system further comprises at least one gas supply system each comprising a manifold, gas line, and gas channels connected to the electrode. In an embodiment, the electrochemical power system cathode comprises at least one of a capillary system and radial gas channels with circumferential perforations, a porous electrode, and a porous layer to transport at least one of H.sub.2O and O.sub.2 towards the center of the cell relative to the periphery. The hydrogen permeable anode may comprise at least one of Co Tape cast, Ni tape cast Mo tape cast, Mo, a Mo alloy, MoNi, MoCu, TZM, H242, Ni, Co, a Ni alloy, NiCo, and other transition and inner transition metals and alloys, and CuCo. The hydrogen pressure supplied to the permeable anode may be maintained in the range of at least one of about 1 Torr to 500 atm, 10 Torr to 100 atm, and 100 Torr to 5 atm, and the hydrogen permeation rate may be in the range of at least one of about 1.times.10.sup.-13 mole s.sup.-1 cm.sup.-2 to 1.times.10.sup.-4 mole s.sup.-1 cm.sup.-2, 1.times.10.sup.-12 mole s.sup.-1 cm.sup.-2 to 1.times.10.sup.-5 mole s.sup.-1 cm.sup.-2, 1.times.10.sup.-11 mole s.sup.-1 cm.sup.-2 to 1.times.10.sup.-6 mole s.sup.-1 cm.sup.-2, 1.times.10.sup.-10 mole s.sup.-1 cm.sup.-2 to 1.times.10.sup.-7 mole s.sup.-1 cm.sup.-2, and 1.times.10.sup.-9 mole s.sup.-1 cm.sup.-2 to 1.times.10.sup.-8 mole s.sup.-1 cm.sup.-2. In an embodiment, the hydrogen permeable anode comprises a highly permeable membrane coated with a material that is effective at facilitating the catalysis of atomic hydrogen to form hydrinos. The coating material of the hydrogen permeable anode may comprise at least one of Mo, a Mo alloy, MoNi, MoCu, MoCo, MoB, MoC, MoSi, MoCuB, MoNiB, MoSiB, Co, CoCu, CoNi, and Ni and the H permeable material may comprise at least one of Ni(H.sub.2), V(H.sub.2), Ti(H.sub.2), Nb(H.sub.2), Pd(H.sub.2), PdAg(H.sub.2), Fe(H.sub.2), Ta(H.sub.2), stainless steel (SS), and 430 SS (H.sub.2). In an embodiment, the electrolysis system of the electrochemical power system intermittently electrolyzes H.sub.2O to provide a source of atomic hydrogen or atomic hydrogen and discharges the cell such that there is a gain in the net energy balance of the cycle. 
[0009] The present disclosure is further directed to a power system that generates thermal energy comprising: at least one vessel capable of a pressure of at least one of atmospheric, above atmospheric, and below atmospheric; at least one heater, reactants that constitute hydrino reactants comprising: a) a source of catalyst or a catalyst comprising nascent H.sub.2O; b) a source of atomic hydrogen or atomic hydrogen; c) reactants to form at least one of the source of catalyst, the catalyst, the source of atomic hydrogen, and the atomic hydrogen; and one or more reactants to initiate the catalysis of atomic hydrogen wherein the reaction occurs upon at least one of mixing and heating the reactants. In embodiments, the reaction of the power system to form at least one of the source of catalyst, the catalyst, the source of atomic hydrogen, and the atomic hydrogen comprise at least one reaction chosen from a dehydration reaction; a combustion reaction; a reaction of a Lewis acid or base and a Bronsted-Lowry acid or base; an oxide-base reaction; an acid anhydride-base reaction; an acid-base reaction; a base-active metal reaction; an oxidation-reduction reaction; a decomposition reaction; an exchange reaction, and an exchange reaction of a halide, O, S, Se, Te, NH.sub.3, with compound having at least one OH; a hydrogen reduction reaction of a compound comprising O, and the source of H is at least one of nascent H formed when the reactants undergo reaction and hydrogen from a hydride or gas source and a dissociator. 
	The Applicant’s arguments with respect to the operability of the claimed invention have not been persuasive as asserted above and throughout prosecution, and the disclosure of the examples and data provided in the Specification have no discernable meaning that one of ordinary skill in the art could ascertain to enable the claimed invention (see arguments presented above). 
	A working model of the Applicant's invention is respectfully requested.
	Models or exhibits that are required by the Office or filed with a petition under 37 CFR 1.91(a)(3)  must be accompanied by photographs that (A) show multiple views of the material features of the model or exhibit, and (B) substantially conform to the requirements of 37 CFR 1.84. See 37 CFR 1.91(c). Material features are considered to be those features which represent that portion(s) of the model or exhibit forming the basis for which the model or exhibit has been submitted. Where a video or DVD or similar item is submitted as a model or exhibit, applicant must submit photographs of what is depicted in the video or DVD (the content of the material such as a still image single frame of a movie) and not a photograph of a video cassette, DVD disc, or compact disc.
Response to Arguments
11.	Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. 
12.	Applicant argues that ample evidence has been provided to show the operability of the claimed devices.
	The Office has considered these arguments and respectfully disagrees.  As previously explained (above and in previous responses), it is submitted that the disclosure makes it clear that the generation of electricity or thermal energy is based on the H catalysis (carried out in the claimed catalyst layer recited in Claim 1), which produces hydrinos, a proposed hydrogen species having a higher binding energy than a normal hydrogen atom (see e.g. para 0105 of the published instant disclosure), and a purported hydrino catalyst is claimed, e.g. “nascent water is generated in situ by the half-cell reaction at the anode or the cathode or by the reaction of OH- and atomic hydrogen in the electrochemical cell”. At least paras 0004, 0232-0234, and 0359 describe nascent water is being a catalyst for the formation of hydrinos.  Because nascent water cannot be reasonably considered a hydrino catalyst since hydrinos are not considered valid, then the skilled artisan has not been provided sufficient information to form the claimed invention.  Further, it is unclear from the instant specification how to determine that nascent water is present such that its formation and identity can be confirmed.  
13.	Applicant seems to argue that the new paper published by Dr. Randell Mills and Dr. Hagen shows that the scientific community at large must support the validity of the instant invention because Dr. Hagen and the reviewers of the paper support the validity of the invention.
	The Office has considered these arguments and respectfully disagrees.  It is submitted that the issue at hand is not that no one support the validity or that some members of the scientific community support the validity.  Rather, the operability and utility of the claimed invention is seen as not credible since the claimed invention is based on a scientific theory that is not seen as credible, as it conflicts with known theory and is not supported by the scientific community at large.  A small number of collaborators and reviews do not represent, e.g. a “critical mass” of the scientific community members such that they can represent the “scientific community at large”.
13.	Applicant argues that the Hu decision provided by the Office in the Office action mailed on March 2, 2022 is not applicable to the instant case because in the instant case, the natural laws (laws of thermodynamics) are not violated and because Applicant has provided scientific evidence that the reactions are exothermic and that proof for the existence of the molecular hydrino has been accepted by the scientific community.
	The Office has considered these arguments and respectfully disagrees.  It is submitted that the findings behind the Hu decision are applicable to the instant case because in both situations, the respective application proposes a violation of commonly understand scientific principles.  The fact patterns of the cases might be different (although no such admission is made herein) but the Office stands by the claim of relevance, and since the Office (and the scientific community at large) can find no convincing evidence as to the existence of said hydrino state, then the conclusion must be that the data of operability are flawed. Additionally,  a “net energy gain” (emphasis added) indicates that there would be energy output greater than energy input, which, again, is not consistent with the laws of thermodynamics, and since the governing laws of physics do not allow for such an imbalance, the “evidence’ cannot be considered convincing, even if the presented “evidence” is experimental findings of the workings of a fuel cell system by a person having ordinary skill in the art.  It is not the job of the USPTO to decide whether or not a law of physics can be overturned but rather to uphold understood principles and assign patent rights to inventions that are consistent with such agreed-upon principles. 
14.	Applicant argues that the instant invention is enabled and that the Examiner has failed to show lack of enablement based on the involvement of hydrinos, particularly since hydrino reactants are not required in the claimed invention.
	The Office has considered these arguments and respectfully disagrees.  As previously explained (above and in previous responses), it is submitted that the disclosure makes it clear that the generation of electricity or thermal energy is based on the H catalysis (carried out in the claimed catalyst layer recited in Claim 1), which produces hydrinos, a proposed hydrogen species having a higher binding energy than a normal hydrogen atom (see e.g. para 0105 of the published instant disclosure), and a purported hydrino catalyst is claimed, e.g. “nascent water is generated in situ by the half-cell reaction at the anode or the cathode or by the reaction of OH- and atomic hydrogen in the electrochemical cell”. At least paras 0004, 0232-0234, and 0359 describe nascent water is being a catalyst for the formation of hydrinos, which is responsible for energy release at a level beyond expectation (based on classical theory).  Because nascent water cannot be reasonably considered a hydrino catalyst since hydrinos are not considered valid, then the skilled artisan has not been provided sufficient information to form the claimed invention.  

15.	Applicant argues that the working model provided via video illustrates the operability and utility of SunCell devices that produce products that match hydrino theory (relied upon for the purported utility of the instant application) and so serve as evidence for the operability of the claimed device, and further submit photographs from 2012 of the device of Claim 4. 
	The Office has considered these arguments and respectfully disagrees.  First, the videos to which Applicant refers are models of the SunCell, which Applicant admits is a different system from the claimed CIHT system.  Just because the systems operate based on the same theory and produce the same products, this does not mean that a working model of a related system is evidence of the operability of the claimed invention. Further, photographs submitted of a fuel cell stack from 2012 does not provide evidence that the claimed invention is operable and has utility.  MPEP 608.03 clearly states that the evidence provided must be to “the Examiner’s satisfaction” to overcome questions of operability via submission of a working model.   The working model provided is not to the satisfaction of the Examiner. It is not a working model of the claimed invention.
Conclusion
16.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729